 

Exhibit 10.24

 

COMMITMENT INCREASE AGREEMENT

 

November 8, 2018

 

JPMorgan Chase Bank, N.A., as

Administrative Agent for the Lenders

party to the Credit Agreement referred

to below (the “Administrative Agent”)

500 Stanton Christiana Road, NCC5/Floor 1

Newark, DE 19713

 

Ladies and Gentlemen:

 

We refer to the Senior Secured Revolving Credit Agreement dated as of August 9,
2018 (as amended, modified or supplemented from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
between Corporate Capital Trust, Inc. (“CCT”), FS Investment Corporation
(“FSIC”), FS Investment Corporation II (“FSIC II”), FS Investment Corporation
III (“FSIC III”, and together with CCT, FSIC and FSIC II, the “Borrowers”), the
Lenders party thereto, ING Capital LLC, as Collateral Agent, and JPMorgan Chase
Bank, N.A., as Administrative Agent for said Lenders. You have advised us that
FSIC (the “Relevant Borrower”) has requested in a letter dated November 8, 2018
(the “Increase Request”) from the Relevant Borrower to the Administrative Agent
that the aggregate amount of the Commitments be increased on the terms and
subject to the conditions set forth herein.

 

A. Commitment Increase. Pursuant to Section 2.07(e) of the Credit Agreement, US
Bank National Association (the “Assuming Lender”), hereby agrees to make Loans
in the amount set forth opposite the name of the Assuming Lender listed in
Schedule I hereto pursuant to the instruction of the Administrative Agent, such
Loans to be effective as of the Increase Date (as defined in the Increase
Request); provided that the Administrative Agent shall have received a duly
executed officer’s certificate from the Relevant Borrower, dated the Increase
Date, in substantially the form of Exhibit I hereto.

 

B. Confirmation of Assuming Lender. The Assuming Lender (i) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; and (iii) acknowledges and agrees
that, from and after the Increase Date, the Commitment Increase set forth
opposite the name of the Assuming Lender listed in Schedule I hereto shall be
included in the Commitment, and the Commitment Increase shall be governed for
all purposes by the Credit Agreement and the other Loan Documents.

 

 

 

 

  Very truly yours,       US BANK NATIONAL ASSOCIATION         By: /s/ Barry K.
Chung     Name: Barry K. Chung     Title: Sr. Vice President

 

 

 

 

Accepted and agreed:       CORPORATE CAPITAL TRUST, INC.         By: /s/ Ryan
Wilson     Name: Ryan Wilson     Title: Chief Operating Officer  

 

 

 

 

FS INVESTMENT CORPORATION       By: /s/ William Goebel     Name: William Goebel
    Title: Chief Financial Officer  

 

 

 

 

FS INVESTMENT CORPORATION II       By: /s/ William Goebel     Name: William
Goebel     Title: Chief Financial Officer  

 

 

 

 

FS INVESTMENT CORPORATION III       By: /s/ William Goebel     Name: William
Goebel     Title: Chief Financial Officer  

 

 

 

 

Acknowledged:   JPMORGAN CHASE BANK, N.A.,   as Administrative Agent         By:
/s/ Alfred Chi     Name: Alfred Chi     Title: Vice President  

 

 

 

 

Acknowledged:   JPMORGAN CHASE BANK, N.A.,   as Issuing Bank         By: /s/
Alfred Chi     Name: Alfred Chi     Title: Vice President  

 

 

 

 

Acknowledged:   BANK OF MONTREAL,   as Issuing Bank         By: /s/ Brian L.
Banke     Name: Brian L. Banke     Title: Managing Director  

 

 

 

 

Acknowledged:   SUNTRUST BANK,   as Issuing Bank         By: /s/ Doug Kennedy  
  Name: Doug Kennedy     Title: Director  

 

 

 

 

Acknowledged:   ING CAPITAL LLC,   as Issuing Bank         By: /s/ Patrick
Frisch     Name: Patrick Frisch     Title: Managing Director         By: /s/
Dominik G. Breuer     Name: Dominik G. Breuer, CFA     Title: Vice President  

 

 

 

 

SCHEDULE I

 

Assuming Lender  Commitment        US Bank National Association  $50,000,000.00 

 

 

 